DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application and preliminary amendment including to the claims, specification, and the abstract filed 10 December 2020. 
The applicant's claim for benefit of as a 371 application of PCT /CN2019/1281090, filed 25 Dec 2019 has been received and acknowledged.
Claims 1-2 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement filed 10 Dec 2010 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The two international search reports are mostly in written in the Chinese language with no corresponding transaction. These have been struck through and the IDS has been placed in the application file, but the information referred to therein (and struck through) has not been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method and the system of reconciliation of billing/data. In the instant case, Claim 2 is directed to a process. Claim 1 is directed as a system ( and is claimed as software per se as noted and rejected below). 
(2a) Prong 1:  Billing reconciliation is categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity,  [organizing human activity [fundamental economic principles or practices
(including hedging, insurance, mitigating risk) (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1.A reconciliation … comprising: 
a billing data processing …, processing data from a public cloud billing API or downloaded billing detailed files; 
a data monitoring processing …, obtaining task, requesting resources …, and processing the data; 
a task data processing …, obtaining and processing task data…; and 
a statistical alarm …, obtaining a data comparison table from bill monitoring data and the task data, alerting users according to a reconciliation difference threshold, and using historical reconciliation data to guide future cost management.  

2. A method for reconciliation of the reconciliation … according to claim 1, comprising: 
1) processing, …, the data, according to a detailed bill of a public cloud service provider to generate the bill, calculating a cost of a computing power data of an instance to be processed by subsequent processes of the reconciliation system;
 2) obtaining, … start and end time of task operation and applying core hour data from a lifecycle database of computing tasks stored in a computing platform scheduling system, thereby obtaining an amount of core hour consumed by each computing task as cost information 
3) obtaining, …, data from the database collected by the monitoring system of the computing platform, wherein the collected data -3-Customer No.: 157062 Application No.: TBA Docket No.: JCGL105976-PCTincludes a number of CPU cores at each time point in each public cloud resource pool and a number of CPU cores actually applied for by the computing task at  each time point; through task data monitoring, obtain public cloud computing cluster monitoring core hours and task requested monitoring core hours as a control group data; 
4) obtaining, …., an utilization ratio and difference range of a computing task packing according to a resource data table obtained in steps (1) to (3), and realizing a tripartite reconciliation of task core hours, and alerting on abnormal reconciliation data and accumulating historical reconciliation data to forecast and guide a management of computing cost.


As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity. 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of processing (data)…calculating…, obtaining (data)… , obtaining (data)…, obtaining (data)… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. stored (data) )   do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception ( See MPEP 2106.05 (f)) 

(2b) In the instant case, Claim 2 is directed to a process. Claim 1 is directed to a system (claimed as software per se). 
Additionally, the claims (independent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of: (system, modules, and source of data (e.g. from a monitoring system of a computing platform, from a task database of a scheduling system of the computing platform	 ) merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05  (f) and (g) ) (Specification, [12] four modules [22] four modules; Fig. 3 modules and Fig 4 database, cloud server ) 
The invention as currently recited includes no dependent claims. 
Therefore, claims 1-2 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
	
Regarding Claim 1, the Applicant recites a reconciliation system…a billing data processing module… a data monitoring processing module… a task data processing module… a statistical alarm module…. As written using broadest reasonable interpretation, invention is claiming software per se which is non-statutory subject matter. 
Appropriate correction is respectfully required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 5867494, Krishnaswamy et al. hereinafter referred to as Krishnaswamy.
Claim 1
Krishnaswamy discloses a reconciliation system
a billing data processing module, processing data from a ….billing API or downloaded billing detailed files; (See at least Krishnaswamy, Abstract, Billing of the conference call is accomplished utilizing a billing detail record to capture events associated with a call as they occur and debit the appropriate bill. See also C1L25-40; C20 L35-39, Billing component; C21 L14-31 Billing Detail Record)
a data monitoring processing module, obtaining task, requesting resources from a monitoring system of a computing platform, and processing the data; (See at least Krishnaswamy, Fig. 32; C45L15-29 Resource management model; )
a task data processing module, obtaining and processing task data from a task database of a scheduling system of the computing platform; and(See at least Krishnaswamy, Fig. 32; C45-67 Resource Manager)
a statistical alarm module, obtaining a data comparison table from bill monitoring data and the task data, alerting users according to a reconciliation difference threshold, and using historical reconciliation data to guide future cost management.  (See at least Krishnaswamy, C20L50-55, usage statistics reporting...usage reports and are used to study call patterns, load patterns.. demographic information… reports are used for future product plans and marketing input…  C42L24-26 dbMon Monitoring function …captures all data-related and event and statistical measurements…)

Krishnaswamy does not directly disclose the content of the data being ‘public cloud’ related rather the data sued for billing in Krishnaswamy is about a video conferencing computing system and its usage. The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely simple substitution of one known element for another yields predictable results, render the claimed invention obvious over such combination. In the instant case, Krishnaswamy discloses a method and system of  videoconferencing service with integrated billing based on monitored and collected data including usage. One of ordinary skill in the art would clearly recognize that simply substituting the usage and resource data for one type of technology to the usage and resource data about another type of technology to be used in billing calculations would lead to a predictable result (i.e. billing based on resource usage ). It would therefore be obvious to one of ordinary skill in the art at the time of filling to simply substitute the type of data to determine billing. (See MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) ) As such the claimed invention is obvious over Krishnaswamy.


Claim 2

Krishnaswamy discloses a method for reconciliation of the reconciliation system according to claim 1, comprising: 
1) processing, by the bill data processing module, the data, according to a detailed bill of a … service provider to generate the bill, calculating a cost of a computing power data of an instance to be processed by subsequent processes of the reconciliation system; (See at least Krishnaswamy, Abstract, Billing of the conference call is accomplished utilizing a billing detail record to capture events associated with a call as they occur and debit the appropriate bill. See also C1L25-40; C20 L35-39, Billing component; C21 L14-31 Billing Detail Record)
 2) obtaining, by the task data processing module, start and end time of task operation and applying core hour data from a lifecycle database of computing tasks stored in a computing platform scheduling system, thereby obtaining an amount of core hour consumed by each computing task as cost information (See at least Krishnaswamy, C89L53-61 usage charges.. C171L66-67, duration, start and end time… A22 Calculate call duration… )
3) obtaining, by the data monitoring processing module, data from the database collected by the monitoring system of the computing platform, wherein the collected data -3-Customer No.: 157062 Application No.: TBA Docket No.: JCGL105976-PCT includes a number of CPU cores at each time point in each public cloud resource pool and a number of CPU cores actually applied for by the computing task at each time point; through task data monitoring, obtain public cloud computing cluster monitoring core hours and task requested monitoring core hours as a control group data; (See at least Krishnaswamy, C89L53-61 usage charges C171L66-67, duration, start and end time… A22 Calculate call duration… )
4) obtaining, by the statistical alarm module, an utilization ratio and difference range of a computing task packing according to a resource data table obtained in steps (1) to (3), and realizing a tripartite reconciliation of task core hours, and alerting on abnormal reconciliation data and accumulating historical reconciliation data to forecast and guide a management of computing cost. (See at least Krishnaswamy, C20L50-55, usage statistics reporting…usage reports and are used to study call patterns, load patterns.. demographic information… reports are used for future product plans… C42L24-35 dbMon Monitoring function …captures all data-related and event and statistical measurements…dbMon will send alerts when certain thresholds or conditions are met)
Krishnaswamy does not directly disclose the content of the data being ‘public cloud’ related rather the data sued for billing in Krishnaswamy is about a video conferencing computing system and its usage. The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely simple substitution of one known element for another yields predictable results, render the claimed invention obvious over such combination. In the instant case, Krishnaswamy discloses a method and system of   videoconferencing service with integrated billing based on monitored and collected data including usage. One of ordinary skill in the art would clearly recognize that simply substituting the usage and resource data for one type of technology to the usage and resource data about another type of technology to be used in billing calculations would lead to a predictable result (i.e. billing based on resource usage ). It would therefore be obvious to one of ordinary skill in the art at the time of filling to simply substitute the type of data to determine billing. (See MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) ) As such the claimed invention is obvious over Krishnaswamy.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691